Name: 92/197/EEC: Commission Decision of 24 March 1992 derogating from the definition of the concept of originating products to take account of the special situation of the Netherlands' Antilles with regard to ladies' knitted pullovers falling within CN code 6110 20
 Type: Decision_ENTSCHEID
 Subject Matter: America;  leather and textile industries;  international trade
 Date Published: 1992-04-03

 Avis juridique important|31992D019792/197/EEC: Commission Decision of 24 March 1992 derogating from the definition of the concept of originating products to take account of the special situation of the Netherlands' Antilles with regard to ladies' knitted pullovers falling within CN code 6110 20 Official Journal L 088 , 03/04/1992 P. 0063 - 0063 Finnish special edition: Chapter 11 Volume 19 P. 0193 Swedish special edition: Chapter 11 Volume 19 P. 0193 COMMISSION DECISIONof 24 March 1992 derogating from the definition of the concept of originating products to take account of the special situation of the Netherlands' Antilles with regard to ladies' knitted pullovers falling within CN code 6110 20 (92/197/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (1), and in particular Article 30 (8) of Annex II thereto, Whereas Article 30 of Annex II to the said Decision, concerning the definition of the concept of originating products and methods of administrative cooperation provides that derogations from the rules of origin may be adopted where the development of existing industries or the creation of new industries in a country or territory justifies them; Whereas the Government of the Netherlands' Antilles has requested a derogation from the rules of origin for ladies' knitted pullovers manufactured there, which for a temporary period could not satisfy the rules of origin applicable to clothing laid down in Annex II to Decision 91/482/EEC; Whereas Article 30 of Annex II to Decision 91/482/EEC sets out the conditions which must be fulfilled in order for a derogation to be granted; whereas granting a derogation would not cause any serious injury to an economic sector of the Community, or of one or more Member States; whereas a temporary derogation could make a substantial contribution to establishing a textiles industry in the Netherlands' Antilles; whereas such a derogation is indispensable for the realization of an important investment programme and will also enable the company concerned to invest in new production facilities in order to comply in future with the normal rules of origin; whereas the relevant conditions of Article 30 are therefore respected in the present case; Whereas according to Article 30 (8) of Annex II to Decision 91/482/EEC the procedure laid down in Council Decision 90/523/EEC of 8 October 1990 on the procedure concerning derogations from the rules of origin set out in Protocol No 1 to the Fourth ACP-EEC Convention (2), is to apply mutatis mutandis to the overseas countries and territories; whereas therefore a draft of the measures to be taken was submitted to the Committee on Origin and whereas that Committee failed to deliver an opinion on the draft within the period laid down by its chairman, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from the provisions of Annex II to Decision 91/482/EEC, ladies knitted pullovers falling within CN code 6110 20 shall be considered as originating in the Netherlands' Antilles when they are made-up there from non-originating pieces of knitted fabric, subject to the conditions set out in this Decision. Article 2 The derogation provided for in Article 1 shall relate to a quantity of 120 000 pullovers exported from the Netherlands' Antilles during the period from 1 March 1992 to 28 February 1993. It shall relate to a quantity of 216 000 pullovers for the period from 1 March 1993 to 28 February 1994 and to a quantity of 360 000 pullovers for the period from 1 March 1994 to 28 February 1995, after which date it may be renewed for two consecutive years in accordance with Article 30 (9) (b) of Annex II to Decision 91/482/EEC. Article 3 The competent authorities of the Netherlands' Antilles shall take the necessary steps to carry out quantitative checks on the exports referred to in Article 2 and shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR.1 have been issued. Article 4 This Decision is addressed to the Member States. Done at Brussels, 24 March 1992. For the Commission Christiane SCRIVENER Member of the Commission